DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/04/2019 has been entered. Applicant has amended claims 1-2, 6-8, and 11-13. Applicant has added new claims 14-18. Applicant has amended the instant specification and abstract for clarity and to correct minor typographical errors. Claims 1-18 are currently pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torbjornsen et al (US 5,555,404) in view of Dickie et al (US 2017/0032014).
Regarding claim 1, Torbjornsen teaches a method of data processing, comprising: determining, at a first node in a network, a plurality nodes in a network storing replicas of target data, based on a hash value associated with the target data in the network (Col 4, lines 50-67 - In the preferred embodiment, records of a table are allocated among the fragments using a hash function such as: v=k modulo n, where k is the key value associated with the record, n is the number of fragments, and v is the result from the hashing that is used to select the record's fragment. v will always have a value between 0 and n-1. For example, if the key value for a record is 15 and n=8, then the record belongs in fragment 7. As new records for a table are created, they are stored in the node that stores the corresponding table fragment); executing replica maintenance for the target data, comprising: in response to the number of the available nodes being different than the predetermined number, changing storage distribution of replicas of the target data in the network (Col 5, lines 2-45 - When one fragment replica of a table becomes unavailable, the unavailable fragment is refragmented into a collection of subfragments. More specifically, when a primary fragment replica such as fragment 204 in FIG. 5 becomes unavailable, the corresponding hot standby replica fragment 206 is promoted to primary replica status. Then, using the still available replica 206 of the fragment, the data records in the fragment are copied into new subfragments 2'A, 2'B and 2'C that are stored on the remaining available nodes on the same side of the mirror dimension as the failed node).  
Torbjornsen does not explicitly teach determining a number of available nodes from the plurality of nodes; comparing the number of the available nodes with a predetermined number of replicas of the target data in the network.
Dickie teaches determining a number of available nodes from the plurality of nodes (Figure 6, 602 and paragraph 0102 - The application determines a number of replicas of each primary partition that are to be maintained in a distributed database); comparing the number of the available nodes with a predetermined number of replicas of the target data in the network (paragraph 0103 - Recall that the primary partition and each replica thereof is regarded as a copy of the partition. For example, for a primary, within block 603, the application selects two or more nodes for the primary and each replica such that each copy resides on a different node (block 604)).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Torbjornsen, as seen above, to include determining a number of available nodes from the plurality of nodes; comparing the number of the available nodes with a predetermined number of replicas of the target data in the network as taught by Dickie. It would be advantageous to make the combination to keep mission critical data to businesses available and to prevent data being inaccessible until the primary replica node is repaired, allowing multiple replicas safeguards the data from multiple node failures as seen in the cited sections and paragraph 0003-0004 of Dickie.
Regarding claim 2, Torbjornsen teaches wherein changing storage distribution of replicas of the target data comprises: in response to the number of the available nodes being greater than the predetermined number, deleting a replica of the target data from at least one of the plurality of nodes (Col 8, lines 3-15 - When data in the restarted node is not available, or is so old that it does not meet timeliness criteria (e.g., restarting the node within 24 hours of a node failure), the restarted replica is rebuilt from scratch by copying the primary replica, and then using log records accumulated by the primary replica during the coping progress to ensure that the records in the restarted replica are consistent); and in response to the number of the available nodes being less than the predetermined number, creating a replica of the target data on at least one other node in the network (Col 5, lines 2-45 - When one fragment replica of a table becomes unavailable, the unavailable fragment is refragmented into a collection of subfragments. More specifically, when a primary fragment replica such as fragment 204 in FIG. 5 becomes unavailable, the corresponding hot standby replica fragment 206 is promoted to primary replica status. Then, using the still available replica 206 of the fragment, the data records in the fragment are copied into new subfragments 2'A, 2'B and 2'C that are stored on the remaining available nodes on the same side of the mirror dimension as the failed node).
Regarding claim 3, Torbjornsen teaches wherein executing replica maintenance for the target data comprises: obtaining a first timestamp associated with the target data, the first timestamp recording a time point when a second node executes last replica maintenance for the target data, the second node being different than the first node (Col 8, lines 3-15 - When data in the restarted node is not available, or is so old that it does not meet timeliness criteria (e.g., restarting the node within 24 hours of a node failure), the restarted replica is rebuilt from scratch by copying the primary replica, and then using log records accumulated by the primary replica during the coping progress to ensure that the records in the restarted replica are consistent; and in response to a time length since the time point recorded by the first timestamp exceeding a predetermined threshold, executing replica maintenance for the target data (Col 8, lines 3-15 - When data in the restarted node is not available, or is so old that it does not meet timeliness criteria (e.g., restarting the node within 24 hours of a node failure), the restarted replica is rebuilt from scratch by copying the primary replica, and then using log records accumulated by the primary replica during the coping progress to ensure that the records in the restarted replica are consistent).  
Regarding claim 4, Torbjornsen wherein obtaining the first timestamp comprises: obtaining, from a local database of the first node, the first timestamp previously stored in the local database (Col 9, lines 6-25 - The record 232 for any particular table lists its Table ID, table name, a "replica count" that indicates the numbers of replicas of the table that exist in the system, the top level "Fragment ID" that corresponds to an entry in the SysFragment Table 236, the "distribution method" for locating the fragment associated with a specified record, the table's level 0 Fragment ID, and a timestamp indicating when the table was created).  
Regarding claim 5, Torbjornsen teaches further comprising: creating a second timestamp for recording a time point of the replica maintenance for the target data at the first node (Col 8, lines 3-15 - When data in the restarted node is not available, or is so old that it does not meet timeliness criteria (e.g., restarting the node within 24 hours of a node failure), the restarted replica is rebuilt from scratch by copying the primary replica, and then using log records accumulated by the primary replica during the coping progress to ensure that the records in the restarted replica are consistent); and sending the second timestamp to other nodes in the network which store replicas of the target data (Col 10, lines 63-67 - Node failures are detected by neighboring nodes using a signalling protocol (Node Status Monitoring Software 250 in FIG. 6) that requires that each node to send its neighbors predefined signals, sometimes called "I'm alive" signals, on a periodic basis (e.g., once per millisecond).  
	Claims 7-11 and 13-17 are rejected using similar reasoning seen in the rejections of claims 1-5 due to reciting similar limitations but directed towards an electronic device and computer program product.

Claim 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torbjornsen et al (US 5,555,404) in view of Dickie et al (US 2017/0032014) as applied to claim 1 above, and further in view of Nowoczynski et al (US 2014/0108707).
Regarding claim 6, Torbjornsen in view of Dickie does not explicitly teach wherein the target data comprises a plurality of data blocks: wherein the plurality of blocks are associated with a data item, and wherein determining the plurality of nodes comprises: obtaining a hash 
Nowoczynski teaches wherein the target data comprises a plurality of data blocks: wherein the plurality of blocks are associated with a data item (Figure 4, 410 - computing node 102 performs a hash on metadata of a data item to be stored, as shown in block 410), and wherein determining the plurality of nodes comprises: obtaining a hash chain associated with the data item from a metadata node in the network (Figure 5, 510-530 - The I/O node receives a storage request and computes a hash on metadata for the data item included in the storage request, as shown in block 510. The I/O node creates a distributed hash table entry for the data item with NVM location and other information, as shown in block 520. The I/O node determines if it was the expected storage location of the data item based on the hash of metadata of the data item, as shown in block 530), the hash chain recording a relationship among the plurality of data blocks (paragraph 0053 - If the I/O node was the expected storage location, the I/O node initiates sending the data item to primary storage, as shown in block 550. The I/O node then updates its portion of the distributed hash table signifying that the data item has been moved to primary storage, as shown in block 552); and determining the plurality of nodes based on the hash chain (Figure 6, 620-630- The computing node sends a request for the data item to an I/O node based on the hash of metadata for the data item, as shown in block 620. The I/O node receives a read request for a data item from a super computer computing node, as shown in block 630).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Torbjornsen in view of Dickie, as seen 
Claims 12 and are rejected using similar reasoning seen in the rejections of claims 6 due to reciting similar limitations but directed towards an electronic device and computer program product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached on M-F from 7:30 AM to 3:30 PM (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE, can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166